SHARE EXCHANGE AGREEMENT

THIS SHARE EXCHANGE AGREEMENT (this “Agreement”), dated as of July 31, 2015, is
by and among Discount Coupons Corporation, a Florida corporation (the “Parent”)
located at 3225 S. MacDill Avenue Suite 129-198, Tampa, Florida 33629, Vacation
Travel Corp., a Florida corporation (the “Company”) located at 15500 Roosevelt
Boulevard, Suite 301, Clearwater, Florida 33762 and the Shareholders of the
Company signatory hereto (the “Shareholders” or individually the “Shareholder”).
 Each of the parties to this Agreement is individually referred to herein as a
“Party” and collectively as the “Parties.”

WHEREAS, the Parent is currently registered as an SEC Registrant (Commission
File No.  333-183521) filing its SEC reports under the Securities Act of 1933,
as amended (“Securities Act”).




WHEREAS,   as of the date of this Agreement, the Parent is  not current in its
SEC reporting obligations, but  pursuant to the terms of this Agreement will
become current by filing its Form 10-K for the period ending December 31, 2014
and Forms 10-Q for the periods ending March 31, 2015 and June 30, 2015.




WHEREAS, the Parent is quoted on the OTC MARKETS’ Pink Sheets under the symbol
“DCOU”.




WHEREAS, pursuant to the terms of this Agreement, the Parent will become current
by filing its Form 10-K for the period ending December 31, 2014 and Forms 10-Q
for the periods ending March 31, 2015 and June 30, 2015.




WHEREAS, The Company has thirteen million one hundred and seventy three thousand
four hundred and fifty (13,173,450) shares of common stock (the “Company
Shares”) outstanding, all of which are held by the Shareholders.




WHEREAS, it is the Company’s intention that the Shareholders agreed to transfer
the Company Shares in exchange for an aggregate of sixty one million eight
hundred and eighteen thousand one hundred and sixty seven (61,818,167) newly
issued shares of common stock (the “Share Exchange”), par value $0.00001 per
share, of the Parent, (the “Parent Stock”).`




WHEREAS, upon consummation of the Share Exchange, the Shareholders, through
their ownership of the Parent Stock, will own 50% of the outstanding shares of
the Parent.




WHEREAS, the exchange of Company Shares for Parent Stock is intended to
constitute a reorganization within the meaning of the Internal Revenue Code of
1986, as amended (the “Code”), or such other tax free reorganization or
restructuring provisions as may be available under the Code.

WHEREAS, the Parent is a marketing firm that provides services to businesses on
a cost per acquisition  basis through the sale of discount vouchers to consumers
and operates in a similar manner to businesses that define themselves as "daily
deal" websites by leveraging the power of group buying to provide deals with
savings to users.  








WHEREAS, the Company operates a business similar to the Parent as described
above, but its business emphasis has been the business to consumer sale of
products via its "daily deal" website. The Company dba Tropical Reservations is
registered with the State of Florida as a Seller of Travel Registration Number
ST37744. The Company’s wholly owned real estate subsidiary, Global TR Realty
Inc., a Florida corporation, has not yet begun operations although it is
licensed and current in its State of Florida filings as a realty company. 




WHEREAS, pursuant to the terms of this Agreement and upon consummation of the
transactions described below and the Share Exchange, the business of the Parent
and the Company will be combined and will result in the business of the SEC
Registrant (the Parent).

WHEREAS, the Board of Directors of each of the Parent and the Company has
determined that it is desirable to effect this plan of reorganization and Share
Exchange and has approved of the Share Exchange as reflected in this Agreement

WHEREAS, each of the parties to this Agreement desires to make certain
representations, warranties and agreements in connection with the transactions
contemplated herein and also to prescribe various conditions thereto.




NOW THEREFORE, in consideration of the premises, mutual covenants set out herein
and other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties agree as follows:




AGREEMENT




NOW THEREFORE, for good and valuable consideration the receipt and sufficiency
is hereby acknowledged, the Parties hereto intending to be legally bound hereby
agree as follows

Exchange by the Shareholders.  At the Closing (as defined in Section 1.02), it
is the intent of the Company that the Shareholders shall sell, transfer, convey,
assign and deliver to the Parent all of the Company Shares free and clear of all
Liens in exchange for an aggregate of 61,818,167 shares of Parent Stock.

Closing.  The closing (the “Closing”) of the transactions contemplated by this
Agreement (the “Transactions”) shall take place on the Effective Date (as
defined below) at such location to be determined by the Company and Parent,
commencing upon the satisfaction or waiver of all conditions and obligations of
the Parties to consummate the Transactions contemplated hereby, as more fully
set forth in ARTICLE V herein (other than conditions and obligations with
respect to the actions that the respective Parties will take at Closing) or such
other date and time as the Parties may mutually determine (the “Closing Date”).

Closing Date.  The effective date of the Closing (the “Effective Date”), subject
to the satisfaction of all conditions herein, shall take place on or before
August 31, 2015.












ARTICLE I




Representations and Warranties of the Shareholders




Each Shareholder hereby represents and warrants to the Parent, as follows:

SECTION 1.01.

Good Title.  The Shareholder is the record and beneficial owner, and has good
and marketable title to the Shareholder’s  Company Shares, with the right and
authority to sell and deliver such Company Shares to Parent as provided herein.
 The Company shares, when so issued and delivered to the Parent, will constitute
duly authorized, validly and legally issued, fully paid and non-assessable
shares of the Company.    Upon registering of the Parent as the new owner of
such Company Shares in the share register of the Company, the Parent will
receive good title to such Company Shares, free and clear of all liens, security
interests, pledges, equities and claims of any kind, voting trusts, Shareholders
agreements and other encumbrances (collectively, “Liens”).

SECTION 1.02.

Power and Authority.  All acts required to be taken by the Shareholders to enter
into this Agreement and to carry out the Transactions have been properly taken.
 This Agreement constitutes a legal, valid and binding obligation of the
Shareholders, enforceable against such Shareholders in accordance with the terms
hereof.

SECTION 1.03.

No Conflicts.  The execution and delivery of this Agreement by the Shareholders
and the performance by the Shareholders of his or her obligations hereunder in
accordance with the terms hereof: (i) will not require the consent of any third
party or any federal, state, local or foreign government or any court of
competent jurisdiction, administrative agency or commission or other
governmental authority or instrumentality, domestic or foreign (“Governmental
Entity”) under any statutes, laws, ordinances, rules, regulations, orders,
writs, injunctions, judgments, or decrees (collectively, “Laws”); (ii) will not
violate any Laws applicable to such Shareholders; and (iii) will not violate or
breach any contractual obligation to which such Shareholders are a party.  

SECTION 1.04.

No Finder’s Fee.  Neither the Shareholders nor the Company have created any
obligation for any finder’s, investment banker or broker’s fee in connection
with the Transactions that the Company or the Parent will be responsible for.

SECTION 1.05.

Purchase Entirely for Own Account.  The Parent Stock proposed to be acquired by
the Shareholders hereunder will be acquired for investment for its own account,
and not with a view to the resale or distribution of any part thereof, and the
Shareholders have no present intention of selling or otherwise distributing the
Parent Stock except in compliance with applicable securities laws, including
Section 5 of the Securities Act of 1933, as amended (“Securities Act”)  

SECTION 1.06.

Available Information.  Each Shareholder has such knowledge and experience in
financial and business matters that he, she or it is capable of evaluating the
merits and risks of an investment in the Parent.







SECTION 1.07.

Non-Registration. The Shareholders understand that the Parent Stock shares have
not been registered under the Securities Act of 1933, as amended (the
“Securities Act”) and, if issued in accordance with the provisions of this
Agreement, will be issued by reason of a specific exemption from the
registration provisions of the Securities Act which depends upon, among other
things, the bona fide nature of the investment intent and the accuracy of the
Shareholder’s representations as expressed herein.  

SECTION 1.08.

Restricted Securities. The Shareholders understand that the Parent Stock is
characterized as “restricted securities” under the Securities Act inasmuch as
this Agreement contemplates that, if acquired by the Shareholders pursuant
hereto, the Parent Stock would be acquired in a transaction not involving a
public offering.  The Shareholders further acknowledge that if the Parent Stock
is issued to the Shareholders in accordance with the provisions of this
Agreement, such Parent Stock may not be resold without registration under the
Securities Act or the existence of an exemption therefrom.  The Shareholders
represent that he, she or it is familiar with Rule 144 promulgated under the
Securities Act, as presently in effect, and understands the resale limitations
imposed thereby and by the Securities Act.

SECTION 1.09.

Legends.  It is understood that the shares of Parent Stock will bear the
following legend or another legend that is similar to the following:

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.

and any legend required by the “blue sky” laws of any state to the extent such
laws are applicable to the securities represented by the certificate so
legended.

SECTON 1.11

Exemption from Registration.    Each Shareholder acknowledges that the Company
shares are being issued pursuant to an appropriate exemption from registration
under the Securities Act and all other applicable state securities laws and
there  are no pending or threatened stop orders or other actions or
investigations related thereto involving federal and state securities laws.




SECTION 1.12

Shareholders Acknowledgment.  The Shareholders signing this Agreement
acknowledge that he, she or it has read the representations and warranties of
the Company set forth in Article III herein and such representations and
warranties are, to the best of his or her knowledge, true and correct as of the
date hereof.








ARTICLE II

Representations and Warranties of the Company

SECTION 2.01.

Organization, Standing and Power.  The Company is duly incorporated or
organized, validly existing and in good standing under the laws of the State of
Florida and has the corporate power and authority and possesses all governmental
franchises, licenses, permits, authorizations and approvals necessary to enable
it to own, lease or otherwise hold its properties and assets and to conduct its
businesses as presently conducted, other than such franchises, licenses,
permits, authorizations and approvals the lack of which, individually or in the
aggregate, has not had and would not reasonably be expected to have a material
adverse effect on the Company, a material adverse effect on the ability of the
Company to perform its obligations under this Agreement or on the ability of the
Company to consummate the Transactions (a “Company Material Adverse Effect”).
 For purposes of this Agreement a Company Material Adverse Effect is defined
herein as any event, change, circumstance, effect of state of facts that (i) is
or would reasonably be expected to be materially adverse to the assets,
liabilities, condition (financial or otherwise), business or results of
operations or (ii) materially impairs the ability of the Company to consummate
or prevents or materially delays, any of the transactions contemplated by this
Agreement.   The Company is duly qualified to do business in each jurisdiction
where the nature of its business or its ownership or leasing of its properties
make such qualification necessary, except where the failure to so qualify would
not reasonably be expected to have a Company Material Adverse Effect.  The
Company has delivered to the Parent true and complete copies of the articles of
incorporation and bylaws of the Company, each as amended to the date of this
Agreement (as so amended, the “Company Charter Documents”).  

SECTION 2.02.

Capital Structure and Company Shares.  

(a) The authorized share capital of the Company consists of Five Hundred Million
(500,000,000) shares of common stock, $0.001 par value, with thirteen million
one hundred and seventy three thousand four hundred and fifty (13,173.450)
shares outstanding and Twenty Million (20,000,000) shares of preferred stock
authorized, no par value, of which there are no preferred issued or outstanding.
   Except as disclosed in the Company Disclosure Schedule no other shares or
other voting securities of the Company are issued, reserved for issuance or
outstanding. All outstanding shares of the Company are duly authorized, validly
issued, fully paid and non-assessable and not subject to or issued in violation
of any purchase option, call option, right of first refusal, preemptive right,
subscription right or any similar right under any provision of the applicable
corporate laws of its state of incorporation, the Company Charter Documents or
any Contract (as defined in Section 3.04) to which the Company is a party or
otherwise bound.  Except as disclosed in the Company Disclosure Schedule there
are no bonds, debentures, notes or other indebtedness of the Company having the
right to vote (or convertible into, or exchangeable for, securities having the
right to vote) on any matters on which holders of Company Shares may vote
(“Voting Company Debt”).  Except as disclosed in the Company Disclosure Schedule
and except as otherwise set forth herein, as of the date of this Agreement,
there are no options, warrants, rights, convertible or exchangeable securities,
“phantom” stock rights, stock appreciation rights, stock-based





performance units, commitments, Contracts, arrangements or undertakings of any
kind to which the Company is a party or by which the Company is bound (i)
obligating the Company to issue, deliver or sell, or cause to be issued,
delivered or sold, additional shares or other equity interests in, or any
security convertible or exercisable for or exchangeable into any shares or
capital stock or other equity interest in, the Company or any Voting Company
Debt, (ii) obligating the Company to issue, grant, extend or enter into any such
option, warrant, call, right, security, commitment, Contract, arrangement or
undertaking or (iii) that give any person the right to receive any economic
benefit or right similar to or derived from the economic benefits and rights
occurring to holders of the shares or capital stock of the Company.

(b) The Company Shares being exchanged in the Share Exchange, when so issued and
delivered to the Parent, will constitute duly authorized, validly and legally
issued, fully-paid and non-assessable shares of the Company

SECTION 2.03.

Authority; Execution and Delivery; Enforceability.  The Company has all
requisite corporate power and authority to execute and deliver this Agreement
and to consummate the Transactions.  The execution and delivery by the Company
of this Agreement and the consummation by the Company of the Transactions have
been duly authorized and approved by the Board of Directors of the Company and
no other corporate proceedings on the part of the Company are necessary to
authorize this Agreement and the Transactions.  When executed and delivered,
this Agreement will be enforceable against the Company in accordance with its
terms, subject to bankruptcy, insolvency and similar laws of general
applicability as to which the Company is subject.  

SECTION 2.04.

No Conflicts; Consents.  

(a)

The execution and delivery by the Company of this Agreement does not, and the
consummation of the Transactions and compliance with the terms hereof and
thereof will not, conflict with, or result in any violation of or default (with
or without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to loss of a
material benefit under, or result in the creation of any Lien upon any of the
properties or assets of the Company under any provision of (i) the Company
Charter Documents, (ii) any material contract, lease, license, indenture, note,
bond, agreement, permit, concession, franchise or other instrument (a
“Contract”) to which the Company is a party or by which any of their respective
properties or assets is bound or (iii) subject to the filings and other matters
referred to in Section 3.04(b), any material judgment, order or decree
(“Judgment”) or material Law applicable to the Company or its properties or
assets, other than, in the case of clauses (ii) and (iii) above, any such items
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a Company Material Adverse Effect.  Further, the Share Exchange

(b)

Except for required filings with the Securities and Exchange Commission (the
“SEC”) and applicable “Blue Sky” or state securities commissions, no material
consent, approval, license, permit, order or authorization (“Consent”) of, or
registration, declaration or filing with, or permit from, any Governmental
Entity is required to be obtained or made by or





with respect to the Company in connection with the execution, delivery and
performance of this Agreement or the consummation of the Transactions.

SECTION 2.05.

Taxes and Other Government Filings and Required Government Payments.  

(a) The Company has timely filed, or has caused to be timely filed on its
behalf, all Tax Returns required to be filed by it, and all such Tax Returns are
true, complete and accurate, except to the extent any failure to file or any
inaccuracies in any filed Tax Returns, individually or in the aggregate, have
not had and would not reasonably be expected to have a Company Material Adverse
Effect.  All Taxes shown to be due on such Tax Returns, or otherwise owed, have
been timely paid, except to the extent that any failure to pay, individually or
in the aggregate, has not had and would not reasonably be expected to have a
Company Material Adverse Effect.  There are no unpaid taxes in any material
amount claimed to be due by the taxing authority of any jurisdiction, and the
officers of the Company know of no basis for any such claim.  Further, income,
excise, property and other tax, governmental and/or other returns, forms,
filings, or reports, which are due or required to be filed by it prior to the
date hereof have paid or adequate provision has been made for the payment of all
taxes, fees, or assessments which have or may become due pursuant to such
returns, filings or reports or pursuant to any assessments received.  The
Company is not delinquent or obligated for any tax, penalty, interest,
delinquency or charge and there are no tax liens or encumbrances applicable to
either corporation.  




If applicable, the Company has established an adequate reserve reflected on its
financial statements for all Taxes payable by the Company (in addition to any
reserve for deferred Taxes to reflect timing differences between book and Tax
items) for all Taxable periods and portions thereof through the date of such
financial statements.  No deficiency with respect to any Taxes has been
proposed, asserted or assessed against the Company, and no requests for waivers
of the time to assess any such Taxes are pending, except to the extent any such
deficiency or request for waiver, individually or in the aggregate, has not had
and would not reasonably be expected to have a Company Material Adverse Effect.

(c) For purposes of this Agreement:

“Taxes” includes all forms of taxation, whenever created or imposed, and whether
of the United States or elsewhere, and whether imposed by a local, municipal,
governmental, state, foreign, federal or other Governmental Entity, or in
connection with any agreement with respect to Taxes, including all interest,
penalties and additions imposed with respect to such amounts.

“Tax Return” means all federal, state, local, provincial and foreign Tax
returns, declarations, statements, reports, schedules, forms and information
returns and any amended Tax return relating to Taxes.

SECTION 2.06.

Benefit Plans.  The Company does not have or maintain any collective bargaining
agreement or any bonus, pension, profit sharing, deferred compensation,
incentive compensation, share ownership, share purchase, share option, phantom
stock, retirement, vacation, severance, disability, death benefit,
hospitalization, medical or other plan,





arrangement or understanding (whether or not legally binding) providing benefits
to any current or former employee, officer or director of the Company
(collectively, “Company Benefit Plans”).  As of the date of this Agreement there
are no severance or termination agreements or arrangements between the Company
and any current or former employee, officer or director of the Company, nor does
the Company have any general severance plan or policy.

SECTION 2.07.

Litigation.  There is no action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or threatened in writing against or effecting the Company, or any of its
properties before or by any court, arbitrator, governmental or administrative
agency, regulatory authority (federal, state, county, local or foreign), stock
market, stock exchange or trading facility (“Action”) which (i) adversely
effects or challenges the legality, validity or enforceability of any of this
Agreement or the Parent Stock or (ii) could, if there were an unfavorable
decision, individually or in the aggregate, have or reasonably be expected to
result in a Company Material Adverse Effect.  Neither the Company nor any
director or officer thereof (in his or her capacity as such), is or has been the
subject of any Action involving a claim or violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty.
 Further, the Company is not a party to or the subject of, any material pending
litigation, claims or governmental investigations or proceedings and there are
no material lawsuits, claims, assessments, investigations or similar matters,
threatened in writing against the Company.  




SECTION 2.08.

Compliance with Applicable Laws.  The Company is in compliance with all
applicable Laws, including those relating to occupational health and safety and
the environment, except for instances of noncompliance that, individually and in
the aggregate, have not had and would not reasonably be expected to have a
Company Material Adverse Effect.  This Section 3.08 does not relate to matters
with respect to Taxes, which are the subject of Section 3.05.

SECTION 2.09.

Brokers; Schedule of Fees and Expenses.  No broker, investment banker, financial
advisor or other person is entitled to any broker’s, finders, financial advisors
or other similar fee or commission in connection with the Transactions based
upon arrangements made by or on behalf of the Company.  

SECTION 2.10.

Contracts.  Except as disclosed in the Company Disclosure Schedule, there are no
Contracts that are material to the business, properties, assets, condition
(financial or otherwise), results of operations or prospects of the Company and
its subsidiaries taken as a whole.  The Company is not in violation of or in
default under (nor does there exist any condition which upon the passage of time
or the giving of notice would cause such a violation of or default under) any
Contract to which it is a party or by which it or any of its properties or
assets is bound, except for violations or defaults that would not, individually
or in the aggregate, reasonably be expected to result in a Company Material
Adverse Effect.  Further, the execution and delivery of this Agreement will not
constitute a material breach of any agreement, indenture, mortgage, license or
other instrument or document to which the Company is a party or to which it is
otherwise subject to and will not violate any judgment, decree, order, write
law, rule statute or regulation applicable to the Company or its properties.  







SECTION 2.11.

Title to Properties.  The Company has sufficient title to, or valid leasehold
interests in, all of its properties and assets used in the conduct of its
businesses.  All such assets and properties, other than assets and properties in
which the Company has leasehold interests, are free and clear of all Liens other
than those Liens that, in the aggregate, do not and will not materially
interfere with the ability of the Company to conduct business as currently
conducted.

SECTION 2.12.

Insurance.  Except as set forth on the Company Disclosure Schedule, the Company
does not hold any insurance policy.

SECTION 2.13.

Application of Takeover Protections.  The Company has taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Company’s charter
documents or the laws of its state of incorporation that is or could become
applicable to the Shareholders as a result of the Shareholders and the Company
fulfilling their obligations or exercising their rights under this Agreement,
including, without limitation, the issuance of the Parent Stock and the
Shareholders’ ownership of the Parent Stock.

SECTION 2.14.

Labor Matters.  There are no collective bargaining or other labor union
agreements to which the Company is a party or by which it is bound.  No material
labor dispute exists or, to the knowledge of the Company, is imminent with
respect to any of the employees of the Company.

SECTION 2.15.

ERISA Compliance; Excess Parachute Payments.  The Company does not, and since
its inception never has, maintained, or contributed to any “employee pension
benefit plans” (as defined in Section 3(2) of ERISA), “employee welfare benefit
plans” (as defined in Section 3(1) of ERISA) or any other Company Benefit Plan
for the benefit of any current or former employees, consultants, officers or
directors of Company.

SECTION 2.16.

Investment Company.  The Company is not, and is not an affiliate of, and
immediately following the Closing will not have become, an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

SECTION 2.17.

Disclosure.  The Company confirms that neither it nor any person acting on its
behalf has provided the Shareholders or their respective agents or counsel with
any information that the Company believes constitutes material, non-public
information, except insofar as the existence and terms of the proposed
transactions hereunder may constitute such information and except for
information that will be disclosed by the Parent under a current report on Form
8-K filed no later than four (4) business days after the Closing, which report
will contain truthful and accurate information pertaining to the Share Exchange,
the Company’s business and its management and other required disclosure that is
in conformity with Regulation S-K of the Securities Act and other applicable
provisions of the Securities Acts.  The Company understands and confirms that
the Parent will rely on the foregoing representations and covenants in effecting
transactions in securities of the Parent.  All disclosure provided to the Parent
regarding the Company, its business and the Transactions, furnished by or on
behalf of the Company (including the Company’s representations and warranties
set forth in this





Agreement) are true and correct and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.

SECTION 2.18.

Absence of Certain Changes or Events.  Except in connection with the
Transactions and as disclosed in the Company Disclosure Schedule, since
inception, the Company has conducted its business only in the ordinary course,
and during such period there has not been:

(a)

any change in the assets, liabilities, financial condition or operating results
of the Company, except changes in the ordinary course of business that have not
caused, in the aggregate, a Company Material Adverse Effect;

(b)

any damage, destruction or loss, whether or not covered by insurance, that would
have a Company Material Adverse Effect;

(c)

any waiver or compromise by the Company of a valuable right or of a material
debt owed to it;

(d)

any satisfaction or discharge of any lien, claim, or encumbrance or payment of
any obligation by the Company, except in the ordinary course of business and the
satisfaction or discharge of which would not have a Company Material Adverse
Effect;

(e)

any material change to a material Contract by which the Company or any of its
assets is bound or subject;

(f)

any mortgage, pledge, transfer of a security interest in, or lien, created by
the Company, with respect to any of its material properties or assets, except
liens for taxes not yet due or payable and liens that arise in the ordinary
course of business and does not materially impair the Company’s ownership or use
of such property or assets;

(g)

any loans or guarantees made by the Company to or for the benefit of its
employees, officers or directors, or any members of their immediate families,
other than travel advances and other advances made in the ordinary course of its
business;

(h)

any alteration of the Company’s method of accounting or the identity of its
auditors;

(i)

any declaration or payment of dividend or distribution of cash or other property
to the Shareholders or any purchase, redemption or agreements to purchase or
redeem any Company Shares;

(j)

any issuance of equity securities to any officer, director or affiliate; or

(k)

any arrangement or commitment by the Company to do any of the things described
in this Section.





Foreign Corrupt Practices.  Neither the Company, nor, to the Company’s
knowledge, any director, officer, agent, employee or other person acting on
behalf of the Company has, in the course of its actions for, or on behalf of,
the Company (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity; (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended; or (iv) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.




  SECTION 2.20.  Articles of Incorporation and Bylaws.  The execution and
performance of this Agreement will not violate or conflict with any provision of
the Articles of Incorporation or Bylaws of the Company.




SECTION 2.21  Except as may be otherwise disclosed herein or by a written
attachment hereto, no officer, director or affiliate of the Company has been,
within the past ten years, (i) a party to any bankruptcy petition against such
person or against any business of which such person was affiliated; (ii)
convicted in a criminal proceeding or subject to a pending criminal proceeding
(excluding traffic violations and other minor offenses; (iii) subject to any
order, judgment or decree, not subsequently reversed, suspended or vacated, of
any court of competent jurisdiction, permanently or temporarily enjoining,
barring, suspending or otherwise limiting their involvement in any type of
business, securities or banking activities; or (iv) found by a court of
competent jurisdiction in a civil action by the SEC or the Commodity Futures
Trading Commission, to have violated a federal or   securities or commodities
law and which judgment has not been reversed, suspended or vacated.




ARTICLE III

Representations and Warranties of the Parent

The Parent represents and warrants as follows to the Shareholders and the
Company, that, except as set forth in the Disclosure Schedule delivered by the
Parent to the Company and the Shareholders (the “Parent Disclosure Schedule”):

SECTION 3.01.

Organization, Standing and Power.  The Parent is duly organized, validly
existing and in good standing under the laws of the State of Florida and has
full corporate power and authority and possesses all governmental franchises,
licenses, permits, authorizations and approvals necessary to enable it to own,
lease or otherwise hold its properties and assets and to conduct its businesses
as presently conducted, other than such franchises, licenses, permits,
authorizations and approvals the lack of which, individually or in the
aggregate, has not had and would not reasonably be expected to have a material
adverse effect on the Parent, a material adverse effect on the ability of the
Parent to perform its obligations under this Agreement or on the ability of the
Parent to consummate the Transactions (a “Parent Material Adverse Effect”). ”).
 For purposes of this Agreement a Parent Material Adverse Effect is defined
herein as any event, change, circumstance, effect of state of facts that (i) is
or would reasonably be expected to be materially adverse to the assets,
liabilities, condition (financial or otherwise), business or results of
operations or (ii) materially impairs the ability of the Company to consummate
or prevents or materially delays, any of the transactions contemplated by this
Agreement.    The





Parent is duly qualified to do business in each jurisdiction where the nature of
its business or their ownership or leasing of its properties make such
qualification necessary and where the failure to so qualify would reasonably be
expected to have a Parent Material Adverse Effect.  The Parent has delivered to
the Company true and complete copies of the Articles of Incorporation of the
Parent, as amended to the date of this Agreement (as so amended, the “Parent
Charter”), and the Bylaws of the Parent, as amended to the date of this
Agreement (as so amended, the “Parent Bylaws”).  

SECTION 3.02.

Subsidiaries; Equity Interests.  Except as set forth in the Parent Disclosure
Schedule, the Parent does not own, directly or indirectly, any capital stock,
membership interest, partnership interest, joint venture interest or other
equity interest in any person.

SECTION 3.03.

Capital Structure/Parent Exchange Shares

(a)  The authorized capital stock of the Parent consists of Three Hundred
Million (300,000,000) shares of common stock, par value $0.00001 per share, of
which (i) (61,818,167) shares of Parent Stock are issued and outstanding, (ii)
no shares of preferred stock are outstanding, and (iii) no shares of Parent
Stock or preferred stock are held by the Parent in its treasury.  No other
shares of capital stock or other voting securities of the Parent were issued,
reserved for issuance or outstanding.  All outstanding shares of the capital
stock of the Parent are, and all such shares that may be issued prior to the
date hereof will be when issued, duly authorized, validly issued, fully paid and
non-assessable and not subject to or issued in violation of any purchase option,
call option, right of first refusal, preemptive right, subscription right or any
similar right under any provision of the Florida Statutes, the Parent Charter,
the Parent Bylaws or any Contract to which the Parent is a party or otherwise
bound.  There are no bonds, debentures, notes or other indebtedness of the
Parent having the right to vote (or convertible into, or exchangeable for,
securities having the right to vote) on any matters on which holders of Parent
Stock may vote (“Voting Parent Debt”).  Except as set forth in the Parent
Disclosure Schedule, as of the date of this Agreement, there are no options,
warrants, rights, convertible or exchangeable securities, “phantom” stock
rights, stock appreciation rights, stock-based performance units, commitments,
Contracts, arrangements or undertakings of any kind to which the Parent is a
party or by which it is bound (i) obligating the Parent to issue, deliver or
sell, or cause to be issued, delivered or sold, additional shares of capital
stock or other equity interests in, or any security convertible or exercisable
for or exchangeable into any capital stock of or other equity interest in, the
Parent or any Voting Parent Debt, (ii) obligating the Parent to issue, grant,
extend or enter into any such option, warrant, call, right, security,
commitment, Contract, arrangement or undertaking or (iii) that give any person
the right to receive any economic benefit or right similar to or derived from
the economic benefits and rights occurring to holders of the capital stock of
the Parent.  As of the date of this Agreement, there are no outstanding
contractual obligations of the Parent to repurchase, redeem or otherwise acquire
any shares of capital stock of the Parent.   The Parent is not a party to any
agreement granting any security holder of the Parent the right to cause the
Parent to register shares of the capital stock or other securities of the Parent
held by such security holder under the Securities Act.  The stockholder list
provided to the Company is a current stockholder list generated by its





stock transfer agent, and such list accurately reflects all of the issued and
outstanding shares of the Parent Stock as at the Closing.

(b) The Parent Shares being exchanged in the Share Exchange, when so issued and
delivered to the Company, will constitute duly authorized, validly and legally
issued, fully-paid and non-assessable shares of the Parent.







SECTION 3.04.

Authority; Execution and Delivery; Enforceability.  The execution and delivery
by the Parent of this Agreement and the consummation by the Parent of the
Transactions have been duly authorized and approved by the Board of Directors of
the Parent and no other corporate proceedings on the part of the Parent are
necessary to authorize this Agreement and the Transactions. This Agreement
constitutes a legal, valid and binding obligation of the Parent, enforceable
against the Parent in accordance with the terms hereof.

SECTION 3.05.

No Conflicts; Consents.  

(a)

The execution and delivery by the Parent of this Agreement, does not, and the
consummation of Transactions and compliance with the terms hereof and thereof
will not, conflict with, or result in any violation of or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to loss of a
material benefit under, or to increased, additional, accelerated or guaranteed
rights or entitlements of any person under, or result in the creation of any
Lien upon any of the properties or assets of the Parent under, any provision of
(i) the Parent Charter or Parent Bylaws, (ii) any material Contract to which the
Parent is a party or by which any of its properties or assets is bound or (iii)
subject to the filings and other matters referred to in Section 4.05(b), any
material Judgment or material Law applicable to the Parent or its properties or
assets, other than, in the case of clauses (ii) and (iii) above, any such items
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a Parent Material Adverse Effect.

(b)

No Consent of, or registration, declaration or filing with, or permit from, any
Governmental Entity is required to be obtained or made by or with respect to the
Parent in connection with the execution, delivery and performance of this
Agreement or the consummation of the Transactions, other than the (A) filing
with the SEC of reports under Sections 13 and 16 of the Exchange Act, and (B)
filings under state “blue sky” laws, as each may be required in connection with
this Agreement and the Transactions.




SECTION 3.06.

SEC Documents; Undisclosed Liabilities.  

(a)

The Parent has filed all Parent SEC Documents, pursuant to Sections 13 and 15 of
the Exchange Act, as applicable (the “Parent SEC Documents”) except (as
reflected in  Exhibit A attached hereto) Form 10-K for the fiscal year ending
December 31, 2014 and Forms 10-Q for the periods ending March 31, 2015 and June
30, 2015 (“Delinquent Filings”).    Within 90 days of the Closing of this
Agreement, the Parent will file the Delinquent Filings.







(b)

As of its respective filing date, each Parent SEC Document complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the SEC promulgated thereunder applicable to such Parent SEC
Document, and did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.  Except to the extent that information contained in any
Parent SEC Document has been revised or superseded by a later filed Parent SEC
Document, none of the Parent SEC Documents contains any untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.  The financial
statements of the Parent included in the Parent SEC Documents comply as to form
in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto, have been
prepared in accordance with the U.S. generally accepted accounting principles
(“GAAP”) (except, in the case of unaudited statements, as permitted by the rules
and regulations of the SEC) applied on a consistent basis during the periods
involved (except as may be indicated in the notes thereto) and fairly present
the financial position of Parent as of the dates thereof and the results of its
operations and cash flows for the periods shown (subject, in the case of
unaudited statements, to normal year-end audit adjustments).

(c)

Except as set forth in the Parent Disclosure Schedule, the Parent has no
liabilities or obligations of any nature (whether accrued, absolute, contingent
or otherwise) required by GAAP to be set forth on a balance sheet of the Parent
or in the notes thereto.  The Parent Disclosure Schedule sets forth all
financial and contractual obligations and liabilities (including any obligations
to issue capital stock or other securities of the Parent) due after the date
hereof.  As of the date hereof, all liabilities of the Parent have been paid off
and shall in no event remain liabilities of the Parent, the Company or the
Shareholders following the Closing.

SECTION 3.07.

Information Supplied.  None of the information supplied or to be supplied by the
Parent for inclusion or incorporation by reference in any SEC filing or report
contains any untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they are made, not
misleading.  

SECTION 3.08.

Absence of Certain Changes or Events.  Except as disclosed in the Parent
Disclosure Schedule, from the date of the most recent audited financial
statements included in the filed Parent SEC Documents to the date of this
Agreement, the Parent has conducted its business only in the ordinary course,
and during such period there has not been:

(a)

any change in the assets, liabilities, financial condition or operating results
of the Parent from that reflected in the Parent SEC Documents, except changes in
the ordinary course of business that have not caused, in the aggregate, a Parent
Material Adverse Effect;

(b)

any damage, destruction or loss, whether or not covered by insurance, that would
have a Parent Material Adverse Effect;

(c)

any waiver or compromise by the Parent of a valuable right or of a material debt
owed to it;







(d)

any satisfaction or discharge of any lien, claim, or encumbrance or payment of
any obligation by the Parent, except in the ordinary course of business and the
satisfaction or discharge of which would not have a Parent Material Adverse
Effect;

(e)

any material change to a material Contract by which the Parent or any of its
assets is bound or subject;

(f)

any material change in any compensation arrangement or agreement with any
employee, officer, director or stockholder;

(g)

any resignation or termination of employment of any officer of the Parent;

(h)

any mortgage, pledge, transfer of a security interest in, or lien, created by
the Parent, with respect to any of its material properties or assets, except
liens for taxes not yet due or payable and liens that arise in the ordinary
course of business and do not materially impair the Parent’s ownership or use of
such property or assets;

(i)

any loans or guarantees made by the Parent to or for the benefit of its
employees, officers or directors, or any members of their immediate families,
other than travel advances and other advances made in the ordinary course of its
business;

(j)

any declaration, setting aside or payment or other distribution in respect of
any of the Parent’s capital stock, or any direct or indirect redemption,
purchase, or other acquisition of any of such stock by the Parent;

(k)

any alteration of the Parent’s method of accounting or the identity of its
auditors;

(l)

any issuance of equity securities to any officer, director or affiliate, except
pursuant to existing Parent stock option plans; or

(m)

any arrangement or commitment by the Parent to do any of the things described in
this Section 4.08.

SECTION 3.09.

Taxes.  

Except as given on Exhibit “B” attached hereto, the Parent has timely filed, or
has caused to be timely filed on its behalf, all Tax Returns required to be
filed by it, and all such Tax Returns are true, complete and accurate, except to
the extent any failure to file, any delinquency in filing or any inaccuracies in
any filed Tax Returns, individually or in the aggregate, have not had and would
not reasonably be expected to have a Parent Material Adverse Effect.  All Taxes
shown to be due on such Tax Returns, or otherwise owed, has been timely paid,
except to the extent that any failure to pay, individually or in the aggregate,
has not had and would not reasonably be expected to have a Parent Material
Adverse Effect.  .  Further, income, excise, property and other tax,
governmental and/or other returns, forms, filings, or reports, which are due or
required to be filed by it prior to the date hereof have paid or adequate
provision has been made for the payment of all taxes, fees, or assessments which
have or may become due pursuant to such returns, filings or reports or pursuant
to any assessments received.  The Parent is not delinquent





or obligated for any tax, penalty, interest, delinquency or charge and there are
no tax liens or encumbrances applicable to either corporation.  




(a)

The most recent financial statements contained in the Parent SEC Documents
reflect an adequate reserve for all Taxes payable by the Parent (in addition to
any reserve for deferred Taxes to reflect timing differences between book and
Tax items) for all Taxable periods and portions thereof through the date of such
financial statements.  No deficiency with respect to any Taxes has been
proposed, asserted or assessed against the Parent, and no requests for waivers
of the time to assess any such Taxes are pending, except to the extent any such
deficiency or request for waiver, individually or in the aggregate, has not had
and would not reasonably be expected to have a Parent Material Adverse Effect.

(b)

There are no Liens for Taxes (other than for current Taxes not yet due and
payable) on the assets of the Parent.  The Parent is not bound by any agreement
with respect to Taxes.

SECTION 3.10.

Absence of Changes in Benefit Plans.  From the date of the most recent audited
financial statements included in the Parent SEC Documents to the date of this
Agreement, there has not been any adoption or amendment in any material respect
by Parent of any collective bargaining agreement or any bonus, pension, profit
sharing, deferred compensation, incentive compensation, stock ownership, stock
purchase, stock option, phantom stock, retirement, vacation, severance,
disability, death benefit, hospitalization, medical or other plan, arrangement
or understanding (whether or not legally binding) providing benefits to any
current or former employee, officer or director of Parent (collectively, “Parent
Benefit Plans”).  As of the date of this Agreement there are not any employment,
consulting, indemnification, severance or termination agreements or arrangements
between the Parent and any current or former employee, officer or director of
the Parent, nor does the Parent have any general severance plan or policy.

SECTION 3.11.

ERISA Compliance; Excess Parachute Payments.  The Parent does not, and since its
inception never has, maintained, or contributed to any “employee pension benefit
plans” (as defined in Section 3(2) of ERISA), “employee welfare benefit plans”
(as defined in Section 3(1) of ERISA) or any other Parent Benefit Plan for the
benefit of any current or former employees, consultants, officers or directors
of Parent.   

SECTION 3.12.

Litigation.  Except as disclosed in the Parent Disclosure Schedule, there is no
Action which (i) adversely effects or challenges the legality, validity or
enforceability of any of this Agreement or the Parent Stock or (ii) could, if
there were an unfavorable decision, individually or in the aggregate, have or
reasonably be expected to result in a Parent Material Adverse Effect.  Neither
the Parent nor any director or officer thereof (in his or her capacity as such),
is or has been the subject of any Action involving a claim or violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty.  .  Further, the Company is not a party to or the subject of,
any material pending litigation, claims or governmental investigations or
proceedings and there are no material lawsuits, claims, assessments,
investigations or similar matters, threatened in writing against the Company.  







SECTION 3.13.

Compliance with Applicable Laws.  Except as disclosed in the Parent Disclosure
Schedule, the Parent is in compliance with all applicable Laws, including those
relating to occupational health and safety, the environment, export controls,
trade sanctions and embargoes, except for instances of noncompliance that,
individually and in the aggregate, have not had and would not reasonably be
expected to have a Parent Material Adverse Effect.  Except as set forth in the
Parent Disclosure Schedule, the Parent has not received any written
communication during the past two years from a Governmental Entity that alleges
that the Parent is not in compliance in any material respect with any applicable
Law.  The Parent is in compliance with all effective requirements of the
Sarbanes-Oxley Act of 2002, as amended, and the rules and regulations
thereunder, that are applicable to it, except where such noncompliance could not
have or reasonably be expected to result in a Parent Material Adverse Effect.  

SECTION 3.14.

Contracts.  Except as disclosed in the Parent Disclosure Schedule, there are no
Contracts that are material to the business, properties, assets, condition
(financial or otherwise), results of operations or prospects of the Parent taken
as a whole.  The Parent is not in violation of or in default under (nor does
there exist any condition which upon the passage of time or the giving of notice
would cause such a violation of or default under) any Contract to which it is a
party or by which it or any of its properties or assets is bound, except for
violations or defaults that would not, individually or in the aggregate,
reasonably be expected to result in a Parent Material Adverse Effect.

SECTION 3.15.

Title to Properties.  The Parent has good title to, or valid leasehold interests
in, all of its properties and assets used in the conduct of its businesses.  All
such assets and properties, other than assets and properties in which the Parent
has leasehold interests, are free and clear of all Liens and except for Liens
that, in the aggregate, do not and will not materially interfere with the
ability of the Parent to conduct business as currently conducted.  The Parent
has complied in all material respects with the terms of all material leases to
which it is a party and under which it is in occupancy, and all such leases are
in full force and effect.  The Parent enjoys peaceful and undisturbed possession
under all such material leases.

SECTION 3.16.

Intellectual Property.  The Parent owns, or is validly licensed or otherwise has
the right to use, all Intellectual Property Rights which are material to the
conduct of the business of the Parent taken as a whole.  The Parent Disclosure
Schedule sets forth a description of all Intellectual Property Rights, which are
material to the conduct of the business of the Parent taken as a whole.  No
claims are pending or, to the knowledge of the Parent, threatened that the
Parent is infringing or otherwise adversely effecting the rights of any person
with regard to any Intellectual Property Right.  To the knowledge of the Parent,
no person is infringing the rights of the Parent with respect to any
Intellectual Property Right.

SECTION 3.17.

Labor Matters.  There are no collective bargaining or other labor union
agreements to which the Parent is a party or by which it is bound.  No material
labor dispute exists or, to the knowledge of the Parent, is imminent with
respect to any of the employees of the Parent.

SECTION 3.18.

Transactions With Affiliates and Employees.  Except as set forth in the Parent
Disclosure Schedule, none of the officers or directors of the Parent and, to the
knowledge of the Parent, none of the employees of the Parent is presently a
party to any





transaction with the Parent or any subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Parent, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner.

SECTION 3.19.

Application of Takeover Protections.  The Parent has taken all necessary action,
if any, in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Parent’s charter documents or
the laws of its state of incorporation that is or could become applicable to the
Shareholders as a result of the Shareholders and the Parent fulfilling their
obligations or exercising their rights under this Agreement, including, without
limitation, the issuance of the Parent Stock and the Shareholders’ ownership of
the Parent Stock.

SECTION 3.20.

No Additional Agreements.  The Parent does not have any agreement or
understanding with the Shareholders with respect to the Transactions other than
as specified in this Agreement.

SECTION 3.21.

Investment Company.  The Parent is not, and is not an affiliate of, and
immediately following the Closing will not have become, an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

SECTION 3.22.

Disclosure.  The Parent confirms that neither it nor any person acting on its
behalf has provided any Shareholders or its agents or counsel with any
information that the Parent believes constitutes material, non-public
information except insofar as the existence and terms of the proposed
transactions hereunder may constitute such information and except for
information that will be disclosed by the Parent under a current report on Form
8-K filed after the Closing.  All disclosure provided to the Shareholders
regarding the Parent, its business and the transactions contemplated hereby,
furnished by or on behalf of the Parent (including the Parent’s representations
and warranties set forth in this Agreement) are true and correct and do not
contain any untrue statement of a material fact or   omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading

SECTION 3.23.

Listing and Maintenance Requirements.  The Parent is, and has no reason to
believe that it will not in the foreseeable future continue to be, in compliance
with the listing and maintenance requirements for continued listing of the
Parent Stock on the trading market on which the shares of Parent Stock are
currently listed or quoted.  The issuance and sale of the shares of Parent Stock
under this Agreement does not contravene the rules and regulations of the
trading market on which the Parent Stock are currently listed or quoted, and no
approval of the stockholders of the Parent is required for the Parent to issue
and deliver to the Shareholders the Parent Stock which shall be newly issued and
non-assessable contemplated by this Agreement.







SECTION 3.24.  

Assets and Liabilities.  Upon completion of the Share Exchange pursuant to the
terms of this Agreement, the Parent’s and the Company’s business will be
combined in the name of the Parent and all assets and liabilities of the Company
will be assumed by the Parent.  




SECTION 3.25.      Compliance with SEC and FINRA.  In connection with the Share
Exchange, the Parent will undertake all necessary regulatory actions and filings
with the SEC and FINRA and any necessary filings with the State of Florida. 




SECTION 3.26.      Corporate Actions.  The Parent will take all necessary
corporate actions to accomplish the matters in Section 3.25 and to affect
resignations of Bruce Sills and Steven “Pat” Martin as Directors, Brian
Pentecost as President and Steven “Pat” Martin as Chief Executive Officer and
appointment of Carl Dilley as the Parent’s Chairman of the Board, and Keith
Holloway as the Parent’s Chief Executive Officer, Chief Financial Officer, and
Secretary.   Brian Pentecost and Keith Holloway will remain as Parent
Directors..

SECTION 3.27  

Press Releases.  All press releases regarding the Share Exchange, director and
officer resignations and appointments are required to be approved by Steven
“Pat” Martin, Keith Holloway, Brian Pentecost and Carl Dilley.




ARTICLE IV

Deliveries

SECTION 4.01.

Deliveries of the Shareholders.  

(a)

Concurrently herewith, the Shareholders signing this Agreement shall deliver to
the Parent this Agreement which shall constitute a duly executed share transfer
power for transfer by the Shareholders of its Company Shares to the Parent
(which Agreement shall constitute a limited power of attorney in the Parent or
any officer thereof to effectuate any Share transfers as may be required under
applicable law, including, without limitation, recording such transfer in the
share registry maintained by the Company for such purpose) executed by the
Shareholders.

(b)

At the Closing, the Shareholders signing this Agreement shall deliver to the
Parent certificates representing its Company Shares.

SECTION 4.02.

Deliveries of the Parent.

(a)

Concurrently herewith, the Parent is delivering to the Shareholders and to the
Company, a copy of this Agreement executed by the Parent.

(b)

At or prior to the Closing, the Parent shall deliver to the Company:







(i)

a certificate from the Parent, signed by its Secretary or Assistant Secretary
certifying that the attached copies of the Parent Charter, Parent Bylaws and
resolutions of the Board of Directors of the Parent and of the stockholders of
the Parent approving this Agreement and the transactions contemplated hereunder,
are all true, complete and correct and remain in full force and effect;

(ii)

a letter of resignation from Steven “Pat” Martin as Chief Executive
Officer/Director, Bruce Sills as Director and Brian Pentecost as President from
all offices and/or directorships each holds with the Parent and as director of
the Parent;

(iii)

evidence of the election of Carl Dilley as Chairman of the Board of Directors of
the Parent effective upon the Closing;

(iv)

evidence of the appointment of Keith Holloway as Chief Executive Officer, Chief
Financial Officer, and Secretary;

(v)

such pay-off letters,  releases, indemnifications or other agreements relating
to liabilities of the Parent as the Company shall require and such documentation
shall be in form and substance satisfactory to the Company; and

(vi)

if requested, the results of UCC, judgment lien and tax lien searches with
respect to the Parent, the results of which indicate no liens on the assets of
the Parent.

(vii)

evidence that Brian Pentecost and Keith Holloway, post-closing,  will remain as
Directors of the Parent

 

(c)

Promptly at the Closing, the Parent shall deliver to the Shareholders,
certificates representing the new shares of Parent Stock issued to the
Shareholders.

SECTION 4.03.

Deliveries of the Company.  

(a)

Concurrently herewith, the Company is delivering to the Parent this Agreement
executed by the Company.

(b)

At or prior to the Closing, the Company shall deliver to the Parent a
certificate from the Company, signed by its Secretary or Assistant Secretary
certifying that the attached copies of the Company’s Charter Documents and
resolutions of the Board of Directors of the Company approving this Agreement
and the Transactions, are all true, complete and correct and remain in full
force and effect.

ARTICLE V

Conditions to Closing







SECTION 5.01.

Shareholders and Company Conditions Precedent.  The obligations of the
Shareholders and the Company to enter into and complete the Closing is subject,
at the option of the Shareholders and the Company, to the fulfillment on or
prior to the Closing Date of the following conditions.

(a)

Representations and Covenants. The representations and warranties of the Parent
contained in this Agreement shall be true in all material respects on and as of
the Closing Date with the same force and effect as though made on and as of the
Closing Date.  The Parent shall have performed and complied in all material
respects with all covenants and agreements required by this Agreement to be
performed or complied with by the Parent on or prior to the Closing Date.  The
Parent shall have delivered to the Shareholders and the Company, a certificate,
dated the Closing Date, to the foregoing effect.

(b)

Litigation.  No action, suit or proceeding shall have been instituted before any
court or governmental or regulatory body or instituted or threatened by any
governmental or regulatory body to restrain, modify or prevent the carrying out
of the Transactions or to seek damages or a discovery order in connection with
such Transactions, or which has or may have, in the reasonable opinion of the
Company or the Shareholders, a materially adverse effect on the assets,
properties, business, operations or condition (financial or otherwise) of the
Parent or the Company.

(c)

No Material Adverse Change.  There shall not have been any occurrence, event,
incident, action, failure to act, or transaction since the date as first set
forth above, which has had or is reasonably likely to cause a Parent Material
Adverse Effect.

(d)

Conversion of Debt to Equity.  Parent shall provide evidence satisfactory to
Vacation Travel that the Accounts Payable outstanding as of the date of the
Agreement  have been converted to equity in an amount mutually agreeable to both
parties.

(e)

Satisfaction of Accounts Payable.  Parent shall provide evidence satisfactory to
Vacation Travel that the promissory notes, bridge notes and all other
obligations to any note holder have been converted into equity in an amount
mutually agreeable by both parties.

(f)

Satisfaction of Taxes Payable.  Parent shall provide evidence satisfactory to
Company that 100% of the Taxes Payable (see Exhibit “B”) has been paid.

(g)

Post-Closing Capitalization.  At, and immediately after, the Closing, the
authorized capitalization, and the number of issued and outstanding shares of
capital stock of the Parent, on a fully diluted basis, shall be as described in
the Parent Disclosure Schedule.

(h)

SEC Reports.  The Parent shall have filed all reports and other documents
required to be filed by Parent under the U.S. federal securities laws through
the Closing Date or within 90 days from the Closing except as disclosed on
Exhibit “A” attached hereto.

(i)

Pink Sheet Quotation.  The Parent shall have maintained its status as a Company
whose common stock is quoted on the Pink Sheets and Parent shall not have
received





any notice that any reason shall exist as to why such status shall not continue
immediately following the Closing.

(j)

Deliveries.  The deliveries specified in Section 5.02 shall have been made by
the Parent.  

(k)

No Suspensions of Trading in Parent Stock; Listing.  Trading in the Parent Stock
shall not have been suspended by the SEC or any trading market (except for any
suspensions of trading of not more than one trading day solely to permit
dissemination of material information regarding the Parent) at any time since
the date of execution of this Agreement, and the Parent Stock shall have been at
all times since such date listed for trading on a trading market.

(l)

Satisfactory Completion of Due Diligence.  The Company and the Shareholders
shall have completed their legal, accounting and business due diligence of the
Parent and the results thereof shall be satisfactory to the Company and the
Shareholders in their sole and absolute discretion.

(m)

Agreement with Certified Public Accountant. The Company will secure an agreement
with a certified public accountant to prepare the Company’s financial statements
in conformity with SEC rules, regulations and guidelines to be filed with the
SEC within 71 days of the closing  of this Agreement.  




SECTION 5.02.

Parent Conditions Precedent.  The obligations of the Parent to enter into and
complete the Closing are subject, at the option of the Parent, to the
fulfillment on or prior to the Closing Date of the following conditions, any one
or more of which may be waived by the Parent in writing.

(a)

Representations and Covenants.  The representations and warranties of the
Shareholders and the Company contained in this Agreement shall be true in all
material respects on and as of the Closing Date with the same force and effect
as though made on and as of the Closing Date.  The Shareholders and the Company
shall have performed and complied in all material respects with all covenants
and agreements required by this Agreement to be performed or complied with by
the Shareholders and the Company on or prior to the Closing Date.  The Company
shall have delivered to the Parent, if requested, a certificate, dated the
Closing Date, to the foregoing effect.

(b)

Litigation.  No action, suit or proceeding shall have been instituted before any
court or governmental or regulatory body or instituted or threatened by any
governmental or regulatory body to restrain, modify or prevent the carrying out
of the Transactions or to seek damages or a discovery order in connection with
such Transactions, or which has or may have, in the reasonable opinion of the
Parent, a materially adverse effect on the assets, properties, business,
operations or condition (financial or otherwise) of the Company or any
Shareholders.

(c)

No Material Adverse Change.  There shall not have been any occurrence, event,
incident, action, failure to act, or transaction since inception, which has had
or is reasonably likely to cause a Company Material Adverse Effect.







(d)

Deliveries.  The deliveries specified in Section 5.01 and Section 5.03 shall
have been made by the Shareholders and the Company, respectively.  

(e)

Post-Closing Capitalization.  At, and immediately after, the Closing, the
authorized capitalization, and the number of issued and outstanding shares of
the Company, on a fully-diluted basis, shall be described in the Company
Disclosure Schedule.

(f)

Satisfactory Completion of Due Diligence.  The Parent shall have completed their
legal, accounting and business due diligence of the Company and the results
thereof shall be satisfactory to the Parent in its sole and absolute discretion.

(g)

Resignation of Officers and Directors.  The Parent will secure the resignations
of Steven “Pat” Martin and Bruce Sills as the Parent’s Directors and the
resignations of Brian Pentecost as President and Steven “Pat” Martin as Chief
Executive Officer.

(h)

The Parent’s Board of Directors will appoint Carl Dilley as the Parent’s
Chairman of the Board.

(i)

Within 4 days of execution of the Closing, the Parent will file an 8-K with the
SEC.

(j)

Within 71 days of the Closing of this Agreement, the Parent will file with the
SEC the Company’s financial statements pursuant to applicable securities rules,
regulations and guidelines.




ARTICLE VI

Covenants

SECTION 6.01.

Public Announcements.  The Parent and the Company will consult with each other
before issuing, and provide each other the opportunity to review and comment
upon, any press releases or other public statements with respect to the
Agreement and the Transactions and shall not issue any such press release or
make any such public statement prior to such consultation, except as may be
required by applicable Law, court process or by obligations pursuant to any
listing agreement with any national securities exchanges.

SECTION 6.02.

Fees and Expenses.  All fees and expenses incurred in connection with this
Agreement shall be paid by the Party incurring such fees or expenses, whether or
not this Agreement is consummated.  

SECTION 6.03.

Continued Efforts.  Each Party shall use commercially reasonable efforts to
(a) take all action reasonably necessary to consummate the Transactions, and
(b) take such steps and do such acts as may be necessary to keep all of its
representations and warranties true and correct as of the Closing Date with the
same effect as if the same had been made, and this Agreement had been dated, as
of the Closing Date.







SECTION 6.04.

Exclusivity.  Each of the Parent and the Company shall not (and shall not cause
or permit any of their affiliates to) engage in any discussions or negotiations
with any person or take any action that would be inconsistent with the
Transactions and that has the effect of avoiding the Closing contemplated
hereby.  Each of the Parent and the Company shall notify each other immediately
if any person makes any proposal, offer, inquiry, or contact with respect to any
of the foregoing.

SECTION 6.05.

Filing of 8-K and Press Release.  The Parent shall file, no later than four (4)
business days of the Closing Date, a current report on Form 8-K and attach as
exhibits all relevant agreements and Press Release, if applicable with the SEC
disclosing the terms of this Agreement and other requisite disclosure regarding
the Transactions.

SECTION 6.06.

Access.  Each Party shall permit representatives of any other Party to have full
access to all premises, properties, personnel, books, records (including Tax
records), contracts, and documents of or pertaining to such Party.

SECTION 6.07.

Preservation of Business.  From the date of this Agreement until the Closing
Date, the Company and the Parent shall operate only in the ordinary and usual
course of business consistent with their respective past practices (provided,
however, that Parent shall not issue any securities without the prior written
consent of the Company), and shall use reasonable commercial efforts to (a)
preserve intact their respective business organizations, (b) preserve the good
will and advantageous relationships with customers, suppliers, independent
contractors, employees and other persons material to the operation of their
respective businesses, and (c) not permit any action or omission that would
cause any of their respective  representations or warranties contained herein to
become inaccurate or any of their respective covenants to be breached in any
material respect.

SECTION 7.08

Audit of Company Financial Statements.  The Company shall deliver to Parent
audited financial statements for the period since the Company’s inception and
unaudited financial statements for any subsequent interim period within 71 days’
of Closing as required.




ARTICLE VII

Miscellaneous

SECTION 7.01.

Notices.  All notices, requests, claims, demands and other communications under
this Agreement shall be in writing and shall be deemed given upon receipt by the
Parties at the following addresses (or at such other address for a Party as
shall be specified by like notice):

If to the Parent, to:

 

Discount Coupons Corporation

3225 S. MacDill Ave., #129

Tampa, FL 33629

Attn:  Keith Holloway, Chief Operating Officer








If to the Company, to:




Vacation Travel Corp.

15500 Roosevelt Blvd., Suite 301

Clearwater, Florida 33760

Attn: Carl Dilley, Chief Executive Officer




If to the Shareholders, to the address set forth opposite such Shareholders’
name on the signature page hereto

SECTION 7.02.

Amendments; Waivers; No Additional Consideration.  No provision of this
Agreement may be waived or amended except in a written instrument signed by the
Company, Parent and the Shareholders.  No waiver of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any Party to exercise any right hereunder in any manner
impair the exercise of any such right.  

SECTION 7.03.

Replacement of Securities.  If any certificate or instrument evidencing any
Parent Stock is mutilated, lost, stolen or destroyed, the Parent shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefore, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Parent of such loss, theft or destruction and customary and reasonable
indemnity, if requested.  The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Parent Stock.  If a replacement
certificate or instrument evidencing any Parent Stock is requested due to a
mutilation thereof, the Parent may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.

SECTION 7.04.

Remedies.  In addition to being entitled to exercise all rights provided herein
or granted by law, including recovery of damages, the Shareholders, Parent and
the Company will be entitled to specific performance under this Agreement.  The
Parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agrees to waive in any action for specific performance of
any such obligation the defense that a remedy at law would be adequate.

SECTION 7.05.

Limitation of Liability.  Notwithstanding anything herein to the contrary, each
of the Parent and the Company acknowledge and agree that the liability of the
 Shareholders arising directly or indirectly, under any transaction document of
any and every nature whatsoever shall be satisfied solely out of the assets of
the Shareholders, and that no trustee, officer, other investment vehicle or any
other affiliate of the Shareholders or any investor, Shareholders or holder of
shares of beneficial interest of the Shareholders shall be personally liable for
any liabilities of the Shareholders.







SECTION 7.06.

Interpretation.  When a reference is made in this Agreement to a Section, such
reference shall be to a Section of this Agreement unless otherwise indicated.
 Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.”

SECTION 7.07.

Severability.  If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule or Law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
Transactions contemplated hereby is not effected in any manner materially
adverse to any Party.  Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the Parties as closely as possible in an acceptable manner to the end that
Transactions contemplated hereby are fulfilled to the extent possible.

SECTION 7.08.

Counterparts; Facsimile Execution.  This Agreement may be executed in one or
more counterparts, all of which shall be considered one and the same agreement
and shall become effective when one or more counterparts have been signed by
each of the Parties and delivered to the other Parties.  Facsimile execution and
delivery of this Agreement is legal, valid and binding for all purposes.

SECTION 7.09.

Entire Agreement; Third Party Beneficiaries. This Agreement, taken together with
the Company Disclosure Schedule and the Parent Disclosure Schedule, (a)
constitute the entire agreement, and supersede all prior agreements and
understandings, both written and oral, among the Parties with respect to the
Transactions and (b) are not intended to confer upon any person other than the
Parties any rights or remedies.

SECTION 7.10.

Governing Law.  This Agreement shall be governed by, and construed in accordance
with, the internal laws of the State of Florida, without reference to principles
of conflicts of laws.  Any action or proceeding brought for the purpose of
enforcement of any term or provision of this Agreement shall be brought only in
the Federal or state courts sitting in New York and the parties hereby waive any
and all rights to trial by jury.

SECTION 7.11.

Assignment.  Neither this Agreement nor any of the rights, interests or
obligations under this Agreement shall be assigned, in whole or in part, by
operation of law or otherwise by any of the Parties without the prior written
consent of the other Parties.  Any purported assignment without such consent
shall be void.  Subject to the preceding sentences, this Agreement will be
binding upon, inure to the benefit of, and be enforceable by, the Parties and
their respective successors and assigns.










(Remainder of Page Left Intentionally Blank)











IN WITNESS WHEREOF, the parties hereto have executed and delivered this Share
Exchange Agreement as of the date first above written.




The Parent:

DISCOUNT COUPONS CORPORATION

By: /s/ Keith Holloway   

Name: Keith Holloway

Title: Chief Operating Officer

The Company:

VACATION TRAVEL CORP

By: /s/ Carl Dilley

Name: Carl Dilley

Title: President and CEO





































(Remainder of Page Left Intentionally Blank)











[Signature Page for Shareholders to Share Exchange Agreement]










IN WITNESS WHEREOF, the undersigned has executed this Share Exchange Agreement
as of the date first above written.







If Individual Shareholder(s)







Number of Shares:___________

____________________________________

(Signature)




____________________________________

(Signature)




____________________________________

Print Name(s)




____________________________________

Print Name(s)




Address: _____________________________

  ______________________________







If Corporate or Other Non-Individual Shareholder




Shareholder:__________________________

                             [please print]




By:_______________________________




Name: ____________________________




Title:______________________________




Address: ___________________________

  ___________________________













[Signature Page for Shareholders to Share Exchange Agreement]











EXHIBIT “A”




SEC REPORTS NOT FILED BY PARENT










10K for period ending December 31, 2014




10Q for period ending March 31, 2015




10Q for period ending June 30, 2015














EXHIBIT “B”




TAX LIABILITIES OF PARENT




As of the date of this Agreement, Parent is delinquent in its 941 taxes, and
owes penalties and interest as follows:




As of July 31, 2015 the total amount due to the IRS is $34,777.97 for unpaid 941
taxes, penalties, and interest.








Company Disclosure Schedule










Section 2.02

Capital Structure and Company Shares




Convertible Notes of the Company- The Company has the following Convertible
Notes outstanding as of the date of this Exchange Agreement:




10% Convertible Note held by Rose Bruckner dated February 13, 2014 in the
Principal Amount of $4,700.




10% Convertible Note held by Carl Dilley dated July 22, 2014 in the Principal
Amount of $34,972.71.




10% Convertible Note held by Doug Bauer dated February 13, 2014 in the Principal
Amount of $6,350.56.




Section 2.10

Contracts




One Big Planet Agreement




Section 2.12

Insurance




The Company has a $10,000 travel surety bond




Section 5.02 (e)

Post Closing Capitalization




Post Closing the Company will have thirteen million one hundred and seventy
three thousand four hundred and fifty (13,173.450) Company Shares outstanding..

















Parent Disclosure Schedule




3.03 Capital Structure/Parent Exchange Shares




Warrants- 7,194,140




Options- 966,220




Section 5.01 (g)  Parent Post Closing Capitalization




Post Closing, the Parent will have one hundred twenty three million six hundred
and six hundred thirty six thousand three hundred and thirty four (123,636,334)
common shares outstanding.












